Title: To James Madison from Stephen Moylan, 3 December 1807
From: Moylan, Stephen
To: Madison, James



Sir
Phila. 3d of Decemr. 1807

I have made out my account of the rent due from me which I have Sent in to Mr. Rogers, this day the balance being 96 doll. 67 Cents. I paid 5 dollars for a marble Slab in the front room which fell down, and I placed three Locks on three rooms, of exquisite workmanship, which Cost much more, than I charge for them.  I will with great pleasure receive from you an order to take those Locks off, for I Know they are invaluable.  With great respect, I am Sir your assured Humble Sert

Stephen Moylan


As the present Tennant has paid rent, I cannot even interfere with them

